Estee, J.
On the third day of March, 1902, tbe above case •came on for the second trial before a jury. 'Witnesses were pro-duceid and sworn for both sides, and the case heard. On the llth day of March, 1902, the Jury returned a. verdict in favor •of tire complainant condemning1 the leasehold interest in the '561.2 acres of land as described in the hill of complaint, and ■also rendered a moneyed verdict in favor of the defendant, ■assessing the just compensation for the said leasehold interest of •the defendant in said lands at the sum of $102,523.
On the 20th of March, 1902, a notice and motion for new trial was made and filed on the part of the complainant in the action. The grounds of such motion were stated generally to he the following :
*2591. Insufficiency of the evidence to justify the verdict.
2. Tlia,t the verdict was contrary to and against the la.w and the evidence.
3. That said verdict is not sustained by either th-ei law or the evidence; or the weight of thei evidence herein.
4. That the said verdict is excessive in this, that it attempts to award excessive, unreasonable and inconsistent eompemisiation or damages herein.
5. That the verdict is contrary to and against the charge of the Court herein.
6. Errors in law occurring at the trial and excepted to by the plaintiff.
An assignment- of errors under each of said grounds is also specified, which it is unnecessary to herein set out.
The hearing on said motion for new tidal was postponed from time to. time but was finally submitted on briefs on tire 5th day of May, 1902.
This case has b’een tried twice before a jury, the object being to fix the value of the defendant’s leasehold interest in the 561.2 acres -of land described in the complaint; and in both cases the verdietisl were practically the same, the difference in amount- being nominal.
The verdict in the. first case was $105,000 and it was deemed excessive by the court, who for that reason granted a new trial unless the defendant- would accept a diminished amount, namely, $75,000. This the defendant declined to do and the second trial was therefore had, resulting in the verdict of $102,523 as before stated. This amount the Court also believes to be excessive above the sum of $75,000, in view -of all the testimony in the case as it presented itself to the mind of the Court. And while it seems to be wtell settled that under the law the court can again set this verdict aside and g<ramt a new trial upon the same terms as on the former tidal if in its discretion it sees fit to do so; yet the consensus of the best judgment of tbe courts as found in the decisions is, that where no rule of law has been violated, the Court will not after two concuiring verdicts grant a new trial if the *260questions to be tried depend wholly on, matters of fact, although the verdict is in the judgment of thei court against the weight of the evidence. Joyce v. Charleston Ice Manufacturing Co., 50 Fed. 371-5. Clark v. Barney Dumping Co., 109 Fed. 235.
I may say in tins case- as was said by the Court in the case of Frost v. Brown, 2 Bay. 139 (S. C.), where, as in the case at bar, two trials were had resulting practically in the same verdict, that — ■
“Although I would never surrender a plain and certain rule of law to the caprice of a jury or any number of juries, yet in a case where the law is complicated with facts so that the construction and application of it must depend on the findings of facte, two concurring verdicts even against- the opinion of the judges, ought to be conclusive.” I have made an examination of the very lengthy assignment of errors of law alleged to have occurred at tine trial of the case, and have read with much care, the elaborate brief of the counsel for complainant in addition to the brief of defendant’s counsel, — I do not, however, deem it necessary to go into an exhaustive discussion of those alleged error’s. No reason has been presented to me which I think is sufficiently forceful to lead me to change my views as indicated by my rulings at the tidal; and while some slight errors may have mid doubtless did creep into tbe record, yet I find none which in my judgment were material or so- .prejudicial to the interests of the complainant as to have materially influenced the verdict of the jury.”
The motion for a new trial is therefore denied.